Title: To James Madison from James Maury, Jr., 6 February 1808
From: Maury, James, Jr.
To: Madison, James



Sir!
American Consulate Liverpool 6 February 1808

I had the honor of writing to you on the 18th. Decr. and now inclose a table of the imports and exports in our vessels to, & from, this port for the last six months of the past year.
The news of the embargo has occasioned a considerable advance in the value of many articles of the produce of the United States, for which I pray reference to the inclosed Price-current.  I have the honor to be With Perfect Respect Sir Your most Obedient Servant

James Maury


N.B.  The Original of this with the table alluded to is forwarded by the Robert Burns, Capt Waite, for New York

